4/27/2021C ase 3:18-cv-11026-MAS-DEA Document 35payPaliteneckabyO4/21 Page 1 of 1 PagelD: 4178

P PayPal

You paid $125.00 USD

to Association of the Federal Bar of the State of New Jersey Found
Details V

Paid with

VISA-1795 $125.00 usD

This transaction will appear on your statement as PAYPAL *AFBN]

Shipped to

Danielle Stipo
21 Roszel Road, Princeton, NJ 08543

Purchase details

Receipt number: 8GX47068206525256

We'll send confirmation to: dstipo1970@gmail.com

Merchant details

Association of the Federal Bar of the State of New Jersey Found

C Return to Merchant +)

 

https:/Avww.paypal.com/webapps/hermes?flow=1-P&ulRetum=true&token=4XT611073F630840S&useraction=commit&rm=2&mfid=1619537235970_... 1/1
